Abatement Order filed July 28, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00529-CR
                                    ____________

                      KORI LYNN HENEGAR, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1413242

                             ABATEMENT ORDER

      Appellant timely appealed from a conviction for the offense of the use or
possession of identifying information. On July 20, 2015, the trial court clerk filed
the clerk’s record, which contained a certification of appellant’s right to appeal
after appellant’s guilty plea, but did not contain a certification of appellant’s right
to appeal addressing the judgment adjudicating guilt. See Tex. R. App. P.
25.2(a)(2), 34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim.
App. 2005) (“The court of appeals must dismiss an appeal if a certification
showing that the defendant has the right to appeal is not made a part of the
appellate record.”). We therefore abate the case and order the trial court to execute
a certification of appellant’s right to appeal. See Tex. R. App. P. 34.5(c)(2), 37.1,
44.4; Cortez v. State, 420 S.W.3d 803, 806–07 (Tex. Crim. App. 2013).

      An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex.
R. App. P. 37.1 and 44.4, we abate this appeal and direct the trial court to file a
certification of the defendant’s right of appeal on the judgment adjudicating guilt
with the trial court clerk and direct the clerk to prepare and file a supplemental
clerk’s record containing the corrected certification with this court within 30 days
of the date of this order.



                                             PER CURIAM